Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00123-CV

                              RONROYAL OWENS, Appellant

                                               V.

                JERRY ALEXANDER AND BILLY D. WYATT, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-07-04346

                                           ORDER
       Before the Court is appellee Jerry Alexander’s November 5, 2018 motion to dismiss the

appeal based on appellant’s failure to file a brief. Because appellant filed a brief November 8,

2018, we DENY the motion.

       We note appellant’s brief fails to comply with the briefing requirements of Texas Rule of

Appellate Procedure 38.1. Rule 38.1 requires an appellant’s brief to contain

              (a) a complete list of all parties to the trial court’s judgment or order
                  appealed from, and the name and addresses of all trial and appellate
                  counsel, except as otherwise provided in Rule 9.8;
              (b) a table of contents;
              (c) an index of authorities;
              (d) a concise statement of the nature of the case, the course of
                  proceedings, and the trial court’s disposition of the case;
              (e) a statement explaining why oral argument should or should not be
                  granted;
               (f) a concise statement of all issues presented;
               (g) a concise and non-argumentative statement of the facts supported by
                   record references;
               (h) a succinct, clear, and accurate statement of the arguments made in the
                   body of the brief;
               (i) a clear and concise argument for the contentions made, with
                   appropriate citations to authorities and the record;
               (j) a short conclusion stating the nature of the relief sought; and
               (k) an appendix that includes the trial court’s judgment or order appealed
                   from, any jury charge and verdict or findings of fact and conclusions
                   of law, the text of any relevant law on which argument is based, and
                   the text of any contract or other document that is central to the
                   argument.

See TEX. R. APP. P. 38.1. Of these requirements, the brief contains only a list of the

parties, a summary of the argument, and a prayer for relief.

       Accordingly, we ORDER appellant to file no later than November 26, 2018, an

amended brief that complies with the rule. We caution that failure to comply will result

in dismissal of the appeal without further notice. See id. 38.8(a), 42.3(b),(c).


                                                      /s/      DAVID EVANS
                                                               JUSTICE